       Case 1:21-cv-00673-DAD-SAB Document 18 Filed 09/01/21 Page 1 of 4



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STEVEN DEON TURNER, JR.,        )                  Case No.: 1:21-cv-00673-DAD-SAB (PC)
                                     )
12              Plaintiff,           )
                                     )                  ORDER TO SHOW CAUSE WHY ACTION
13           v.                                         SHOULD NOT BE DISMISSED, WITHOUT
                                     )                  PREJUDICE, FOR FAILURE TO EXHAUST THE
14                                   )                  ADMINISTRATIVE REMEDIES
     CALIFORNIA DEPARTMENT OF
                                     )
     CORRECTIONS AND REHABILITATION,
15                                   )                  (ECF No. 1)
     et al.,                         )
16                                   )
                Defendants.          )
17                                   )
18          Plaintiff Steven Deon Turner, Jr., is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed the instant complaint on April 22, 2021, and the Court granted Plaintiff’s motion
21   to proceed in forma pauperis on July 6, 2021.
22                                                      I.
23                                     SCREENING REQUIREMENT
24          The Court is required to screen complaints brought by prisoners seeking relief against a
25   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court
26   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous
27   or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary
28   relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also 28
                                                        1
        Case 1:21-cv-00673-DAD-SAB Document 18 Filed 09/01/21 Page 2 of 4



1    U.S.C. § 1915A(b).

2              A complaint must contain “a short and plain statement of the claim showing that the pleader is

3    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

4    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

5    not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

6    U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

7    in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

8              Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

9    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

10   Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

11   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is

12   liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,

13   969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and

14   “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

15   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

16                                                        II.

17                            EXHAUSTION OF ADMINISTRATIVE REMEDIES

18             Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with respect

19   to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any

20   jail, prison, or other correctional facility until such administrative remedies as are available are

21   exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the available administrative

22   remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d

23   1198, 1199-1201 (9th Cir. 2002). Exhaustion is required regardless of the relief sought by the prisoner

24   and regardless of the relief offered by the process, Booth v. Churner, 532 U.S. 731, 741 (2001), and the

25   exhaustion requirement applies to all suits relating to prison life, Porter v. Nussle, 435 U.S. 516, 532

26   (2002).

27             Prisoners are required to exhaust before bringing suit. Booth, 532 U.S. at 741. From the face

28   of Plaintiff’s Complaint, it is clear that Plaintiff filed suit prematurely and in such instances, the case

                                                           2
        Case 1:21-cv-00673-DAD-SAB Document 18 Filed 09/01/21 Page 3 of 4



1    may be dismissed. Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (where failure to

2    exhaust is clear from face of complaint, case is subject to dismissal for failure to state a claim under

3    Rule 12(b)(6)); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (“A prisoner’s concession to

4    nonexhaustion is a valid ground for dismissal....”) (overruled on other grounds by Albino, 747 F.3d at

5    1168-69); see also Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (“Dismissal for failure to

6    state a claim under § 1915A ‘incorporates the familiar standard applied in the context of failure to

7    state a claim under Federal Rule of Civil Procedure 12(b)(6).’ ”) (quoting Wilhelm v. Rotman, 680

8    F.3d 1113, 1121 (9th Cir. 2012)).

9           There are currently two levels of review within the California prison administrative grievance

10   process. Cal. Code Regs. tit. 15, §§ 3482, 3483, 3486. Generally, “[c]ompletion of the review process

11   by the Office of Appeals constitutes exhaustion of all administrative remedies available to a claimant

12   within the Department.” Cal. Code Regs. tit. 15, § 3486. The Supreme Court has held that there are no

13   “special circumstances” exceptions to the exhaustion requirement. Ross v. Blake, 578 U.S. 1174, 136

14   S.Ct. 1850, 1856 (2016). However, the one significant qualifier is that “the remedies must indeed be

15   ‘available’ to the prisoner.” Id. As described by the Ross Court:

16          [A]n administrative procedure is unavailable when (despite what regulations or guidance
            materials may promise) it operates as a simple dead end—with officers unable or consistently
17          unwilling to provide any relief to aggrieved inmates. See 532 U.S., at 736, 738, 121 S.Ct.
            1819. . . . Next, an administrative scheme might be so opaque that it becomes, practically
18
            speaking, incapable of use. . . . And finally, the same is true when prison administrators thwart
19          inmates from taking advantage of a grievance process through machination, misrepresentation,
            or intimidation. . . . As all those courts have recognized, such interference with an inmate's
20          pursuit of relief renders the administrative process unavailable. And then, once again, §
            1997e(a) poses no bar.
21
22   Id. at 1859-60.

23          It is clear from the face of Plaintiff’s complaint that he has not exhausted administrative remedies

24   pursuant to the Prison Litigation Reform Act, 41 U.S.C. § 1997 (e)(a), before filing this lawsuit.

25   Plaintiff states, “COVID-19 poses a high risk of serious illness or death[.]           If there were any

26   administrative remedies available to Plaintiff, in two month time, Plaintiff may be seriously ill from

27   COVID-19 or worse. Thus, this pandemic creates a rare situation where the exhaustion of remedies rule

28   does not apply because denial of judicial review “immediately” would result in irreparable damage to

                                                          3
        Case 1:21-cv-00673-DAD-SAB Document 18 Filed 09/01/21 Page 4 of 4



1    Plaintiff life and health.” (Compl. at 4.) Plaintiff has failed to demonstrate that any of the circumstances

2    set forth in Ross apply. Rather, he contends that it may take two months to exhaust administrative

3    remedies, and he speculates that he could become seriously ill within that time period. However, the

4    Supreme Court has not recognized a “lengthy-of-time or “futility” exception to the exhaustion

5    requirement. See Booth, 532 U.S. at 741 n.6. Thus, it is clear on the face of the complaint that Plaintiff

6    failed to exhaust his administrative remedies before filing suit. Accordingly, Plaintiff shall be required

7    to show cause why this case should not be dismissed, without prejudice, for failure to exhaust remedies

8    prior to filing suit.

9                                                         III.

10                                                     ORDER

11            Based on the foregoing, it is HEREBY ORDERED that:

12            1.      Plaintiff shall show cause in writing within twenty-one (21) days of the date of service

13                    of this order as to why this case should not be dismissed for Plaintiff’s failure to exhaust

14                    administrative remedies before filing suit; and

15            2.      The failure to respond to this order will result in a recommendation to a district judge to

16                    dismiss this action without prejudice.

17
18   IT IS SO ORDERED.

19   Dated:        September 1, 2021
20                                                        UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                           4
